Title: To James Madison from Joseph Pitcairn, 10 June 1801
From: Pitcairn, Joseph
To: Madison, James


					
						Sir
						Hamburg 10 June 1801.
					
					I had this honor the 11th. of last month: which I hope safely reached you.  I then mentioned that the Politics of Rusia were not finally decided, as to friendship with England—that the Danes were about leaving Hamburg—that the Navigation of the Elbe was entirely free—& I took the liberty of Suggesting some advantages that might be obtained in Rusian goods, should the differences between, the Northern powers and England remain during the Winter unsettled—and referred for further explanations thereon to my letters written about 18 Months ago, when the I first supposed a rupture would take place
					From all I am able to learn of the Politics of the North, the differences with England will be amicably settled.  The Danish & Swedish ships & perhaps their Islands being restored will be accepted as sufficient recompense by Rusia & Prusia for relinquishing the most hard parts to England, of their Convention of the 16th. December last year.  As yet we have no Official informations on the Subject.  We do not know whether either the French or British Agents have reached Petersburg—but the tone of Conduct in raising the Embargo and repairing the Ships seems to be a public enounciation of what will follow.  The English fleet under Nelson is still in the Baltic, and prevents the Junction (if it was intended) of the Swedish and Rusian squadrons, by threatening to attack the first if found at Sea.
					There appears much harmony between Prusia & Rusia  Perhaps it might even be said, much submission on the part of the former.  This is believed to arise from the apparent good intelligence between Austria & France...  Neither of these powers look on her Prusia with a friendly eye.  The latter, has her constant demands to repel, for the family of Orange in Holland, and for Juliers & Cleves; the former has always considered the treaty of Basle as at least a cruel desertion, & probably believes, some of the Secret Articles even contemplated a dangerous Ambition to the Emperors Supremacy in the Germanic body.
					The Count of Cobentzel’s stay at Paris, is now supposed to have for object the making peace, or at least establishing the principles of one between England & France—and many well informed people believe that the business of Egypt once settled, that it may not be difficult  Much perhaps will depend on the Views of the first Consul & it is not unsupported by facts the Idea, of his desire being more well to govern the Countries under his authority than to add to their Number.  As a Conqueror, he has much Fame to loose, and hardly any thing to gain.  The Carreere of sage administration is new, and neither barren in honours nor rewards.  The difficulties that oppose fixing in France a free and lasting Constitution, are many and great.  The means of Buonaparte are immense, and if nothing great is done perhaps an impartial world, will Judge his character as more fit to gain than employ Power.
					The Danes have left this; during their stay, our flag met with no insult but when I applied to the Prince of Hesse for a General passport he said his particular instructions were to interrupt the Commerce with England, and that he could not comply.  None of the ships were loaded for England, so I had no occasion to press the point, as I firmly believe they would have been permitted to sail, some of the Mecklenburg Vessels having been allowed to depart for London.
					On the other side many of our ships have taken freights in England for this before the occupation.  An Enquiry after British property had been made in Altona, and was advertised in Hamburg.  The British therefore placed frigates at the Mouth of the Elbe to prevent the Goods of their nation falling into the hands of the Danes—and Several of our Vessels were stopped.  I obtained however immediately orders for their proceeding to town, on the persons to whom the Merchandize was addressed, declaring it to be for Neutral Accounts or for their own.  The expenses of delay were placed along with the freights, so that in point of proprietors of our Shipping suffered nothing, and perhaps the alarming situation of English property here may apologize, for that Gouvernment using uncommon means to prevent it falling into the hands of their enemies.  I believe no other circumstances have occurred, which merit your attention.
					The hostility of Tripoly will thro much of our trade into the north, and tis not impossible too much of some goods may be sent this year, and losses be made.  The freight Advantages will be great and may on the General Scale more than pay the differences in Goods.  With the Greatest Respect Sir: I am Your Most Ob Sert.
					
						Jos: Pitcairn
					
					
						N. B.  The peace which had been signed between Tripoli and Sweden has not, been ratified, so that our Vessels will enjoy the protection the War with Sweden gave, as soon as the troubles of the north are Settled.
					
					J. P.
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
